NO. 12-11-00053-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
DAN ARTHUR MASK,                                §                      APPEAL
FROM THE THIRD
FRANK E. MASK, III, BEN L.
MASK,
LELA J. MASK-VICTOR
AND JAMES C. MASK,
APPELLANTS
                                                
V.                                                                    §                      JUDICIAL
DISTRICT COURT 
 
CAROLYN ODUMS, MAXIE MCKENTIE,
THELMA HIGH, FAYE DIGHTMAN,
GWENDOLYN PURVEY AND
MOTRICE MCKENTIE, JR.,
APPELLEES                                                 §                      HOUSTON
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of prosecution. See Tex. R. App. P. 42.3(b). Appellants
perfected their appeal on February 15, 2011.  The clerk’s record was filed on
March 21, 2011, and Appellants’ brief was due on or before May 20, 2011,
after the granting of an extension.  When Appellants failed to file their brief
by May 20, 2011, this court notified Appellants on May 24, 2011, that the brief
was past due. The notice warned that if no motion for extension of time to file
the brief was received by May 31, 2011, the appeal would be dismissed for want
of prosecution under Texas Rule of Appellate Procedure 42.3(b).  Further, the
notice informed Appellants that the motion for extension of time must contain a
reasonable explanation for their failure to file the brief and a showing that
Appellees had not suffered material injury thereby.
            To
date, Appellants have not complied with this court’s May 24, 2011 notice. 
Accordingly, we dismiss the appeal for want of prosecution. 
See Tex. R. App. P.  38.8(a)(1),
42.3.(b).
Opinion delivered June 30, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)